 Case 2:16-cv-00731-JRG Document 19 Filed 04/18/19 Page 1 of 1 PageID #: 184



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNILOC USA, INC. and                               §
UNILOC LUXEMBOURG, S.A.,                           §
                                                   §   CIVIL ACTION NO. 2:16-CV-00462-JRG
                Plaintiffs,                        §   (LEAD CASE)
                                                   §
v.                                                 §
                                                   §
SAMSUNG ELECTRONICS AMERICA,                       §
INC.,                                              §   CIVIL ACTION NO. 2:16-CV-00731-JRG
                                                   §   (MEMBER CASE)
GREEN TOMATO LIMITED,                              §
                                                   §
                Defendants.

                                             ORDER

       Before the Court is Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A.’s

(collectively “Uniloc”) Notice of Dismissal Without Prejudice (the “Notice”). (Dkt. No. 288.)

Uniloc gives notice that it has voluntarily dismissed without prejudice its claims against Defendant

Green Tomato Limited (“Green Tomato”) in Case No. 2:16-cv-00731-JRG pursuant to Federal
   .
Rule of Civil Procedure 41(a)(1)(A)(i). All other actions consolidated with lead case 2:16-cv-

00462-JRG are currently stayed. (Dkt. No. 268.)

       Having considered the Notice, the Court hereby DISMISSES WITHOUT PREJUDICE

all claims asserted between Uniloc and Green Tomato in Case No. 2:16-cv-00731-JRG. It is

further ORDERED that each party shall bear its own attorneys’ fees, expenses, and costs. All

pending motions in Case No. 2:16-cv-00731-JRG are DENIED AS MOOT.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 18th day of April, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
